The case is held, the decision is reserved, the motion to relieve counsel of assignment is granted and new counsel is to be assigned. Memorandum: Petitioner appeals from a judgment of Supreme Court that denied his petition for a writ of habeas corpus. Assigned counsel for petitioner moves to be relieved of the assignment on the ground that there are no appealable issues (see People v Crawford, 71 AD2d 38 [1979]). Upon a review of the record, we conclude that a nonfrivolous issue exists as to whether Supreme Court erred in denying the petition (see People ex rel. Keitt v McMann, 18 NY2d 257 [1966]). We therefore relieve counsel of his assignment and assign new counsel to brief this issue, as well as any other issues that counsel’s review of the record may disclose. (Appeal from Judgment [denominated order] of Supreme Court, Wyoming County, Mark H. Dadd, J. — Habeas Corpus). Present — Scudder, EJ., Peradotto, Lindley, VUialen and Martoche, JJ. (Filed June 28, 2013.)